HENRIOD, Justice
(dissenting).
I respectfully dissent. Doing so:
1. I think an opinion published in this case at this time to be ill-advised. We performed our function when we denied the petition. There is nothing in the main opinion that this court has not already said so far as its jurisprudential aspect is concerned. To report nationally, for all to see, a recitation of the judgment against petitioner for malfeasance in office, will cause heartache and damage to a number of people, and good to none. Such damage will be done, — even though this court later may reverse the trial court. Sufficient *322to the day thereof for us to do that which we need not do now. Hearing on the petition for writ of prohibition was not an adversary proceeding, and it was quite unlike the treatment we must give a petition for writ of habeas corpus, where there is an interdiction requiring the statement of reasons for our action in denying the petition.1 No such requirement exists in this case, and this writer at this time can see little merit in stating them here.
2. I think the main opinion is, in effect, a premature and anticipatory adjudication on the merits of part of this case. It asserts that “the remedy at law is clearly set forth under the statute,” which would seem to dispose of one of the main contentions of petitioner to the effect that the wrong procedure was pursued, a point he indicated would be made the subject of urgency on a regular, orderly appellate review.2
3. I believe there might be a reasonably meritorious argument as to the constitutional propi'iety of denying petitioner the use of the discovery process under the rules.3 He was refused the opportunity of taking depositions of witnesses against him. The rather novel rationale for such refusal was that the action against him was half-civil and half-criminal (“quasi-criminal,” it was said). Since it was “half-criminal,” the “accused” or “defendant,” whatever he may be called, could not take advantage of the rules of civil procedure with respect to depositions it was argued. Such reasoning seems to depart from the tradition of resolving doubts in favor of an accused person, and this writer can see more reason for according him the privilege of taking depositions in a case like this, where he is threatened with loss of civil rights, including a bar from ever holding public office again, than would be the case of trial for petit larcency, the basis here for determining malfeasance, followed by removal. Such reasoning does not lend itself to previous pronouncements of this court which have made it clear that the procedure indulged in the instant case, is to be considered strictly as a civil proceeding, not half-criminal or half-anything-else.4

. Rule 65B (f) (3), Utah Rules of Civil Procedure.


. Petitioner claims tlie action should have been pursued by the Attorney General instead of the District Attorney. See Rule 65B (b) (1) et sea.


. Rule 26, U.R.C.P.


. Skeen v. Craig, 31 Utah 20, 86 P. 487; Burke v. Knox, 59 Utah 596, 206 P. 711.